Title: From Walter Hellen to John Quincy Adams, 11 January 1811
From: Hellen, Walter
To: Adams, John Quincy



My dear Sir
Washington 11th: January 1811

However melancholy the occasion, my dear friend, yet I cannot refrain from imparting to you the Heart breaking circumstance, which it has been the Divine Will to cause to take place—Oh my dear Sir, I cannot find words to convey to you what my sufferings & feelings on this trying occasion are: You who are so completely competent to judge, can best tell when you are apprized it, has been the Will of the Almighty God to take from me my beloved Wife—Oh yes my dear Sir, that dear Woman, with whom I had so long & so happily lived is no more—This melancholy & very afflicting event took place on the 30th: Ulto.—It proceeded I incline to believe from a premature confinement—She was taken on the Wednesday night, & was not deliver’d till the Sunday following of a still born infant, & She poor dear Soul, never spoke afterwards—From my own ill state of Health, I cannot expect long to survive; but then my dear friend, what is to become of my poor dear little Children: I hope & I beg & entreat my dear Sir, that they may find a friend in You, and I flatter myself, that your both your dear wife & Kitty will be kind to them—they are fine promissing Children; John eleven years of age, next month, is a very fine Boy; my little Daughter Mary a little turn’d four years, is one of the sweetest little Angels you almost ever saw—& Thomas my youngest just turn’d two years, is an uncommonly fine Boy. Poor dear Babes, it my makes my very heart bleed when I see them—I however feel a great consolation in the reflection that you, & yours will be kind to them—As this will mostly likely convey you the first intelligence of this woful event, you will no doubt prepare your dear wife & Kitty for the shock will which it cannot do otherwise than occasion.—
I receiv’d the night before last your very friendly & highly esteemed favor of the 12/24 Oct. & also the copy of your letter of the 7th. August—and altho’ Mr Roberts the Gentleman by whom the original was entrusted, has been arrived for these two Months, yet I have not recd it, nor have I had a word from him concerning it—I wrote last night to Mr Buchanan, to make enquiry at Baltimore for it. I cannot my dear Sir, express to you how grateful I feel, for the Interest you have shewn, in my concerns—Mr Kettle I am sorry did not proceed to St. Petersbg. as was the original intention—He has disposed of most of the Property I entrusted in his care, & remitted the proceeds to Mr Murdoch of London; the balance he has left in the hands of Messr. Hotterman & Sons, of Gothenburgh—& has himself just return’d to Newbury Port—My other Adventures to Tonningen. I have not yet recd returns for the Property was safely Landed there, but under the present state of things, I fear it will turn out a very destructive business. As for future prospects or business, I have, as you may suppose thought but little of it for some time past; Shou’d my health hereafter permit (which I cannot expect) and it should be in my power to make another attempt, to try the Russian Market. I shall certainly avail myself of the House you have so friendly recommended.
Rumour says that you are to return to this Country next Summer; whether it is so or not, I cannot tell; I wish however if it is your desire, it may be so; it will give all your friends great pleasure to have you amongst  them, & none more so than myself—In a Political point of view, I think you ought by all means to be here next Fall, when the Election for President & vice President will, it is said certainly be fixed—you have been spoken of, to fill the vacancy occasion’d by the Death of Judge Cushion—Mr Lincoln, the formerly Atty Genl. is however appointed—Some of your friends say, that the intention was to have appointed you, in order, that you might not be in the way at the Fall Election—others of your friends wish you to be entirely disengaged should you return—whilst another story is, that, Mr Lincoln is to hold the Judgship until your return, when it is to be offered to you—these are the reports I hear circulated, and as they relate to you. I have thought it but right to communicate them—This is intended by Mr Ervin who is appointed Minister & Emb to Denmark & embarks immediately for Copenhagen—you no doubt will receive Dispatches from the Government by him—which will apprize you of every thing going on here.
We are thank Heaven all, as well as usual—I beg you will present my affectionate remembrance, to your Lady & Kitty, and I am my dear Sir / Your afflicted but ever faithful Servt.
Walter Hellen